UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6048



RICHARD WAYNE GAY,

                                            Petitioner - Appellant,

          versus

WARDEN, FCI Estill,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Henry M. Herlong, Jr., District Judge.
(CA-94-945-9-20)


Submitted:   September 20, 1996           Decided:   October 3, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam.


Richard Wayne Gay, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his 28 U.S.C. § 2241 (1994) petition. Appellant's case was

referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1994). The magistrate judge recommended that relief be denied and

advised Appellant that failure to file timely objections to this
recommendation could waive appellate review of a district court or-

der based upon the recommendation. Despite this warning, Appellant

failed to timely object to the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's
recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file timely objections after receiving proper notice.

We accordingly deny a certificate of appealability to the extent

that one is required and dismiss the appeal. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2